Name: Council Regulation (EC) No 1347/2000 of 29 May 2000 on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility for children of both spouses
 Type: Regulation
 Subject Matter: family;  organisation of the legal system;  international law;  justice;  European construction
 Date Published: nan

 Avis juridique important|32000R1347Council Regulation (EC) No 1347/2000 of 29 May 2000 on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility for children of both spouses Official Journal L 160 , 30/06/2000 P. 0019 - 0036Council Regulation (EC) No 1347/2000of 29 May 2000on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility for children of both spousesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 61(c) and Article 67(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) The Member States have set themselves the objective of maintaining and developing the Union as an area of freedom, security and justice, in which the free movement of persons is assured. To establish such an area, the Community is to adopt, among others, the measures in the field of judicial cooperation in civil matters needed for the proper functioning of the internal market.(2) The proper functioning of the internal market entails the need to improve and simplify the free movement of judgments in civil matters.(3) This is a subject now falling within the ambit of Article 65 of the Treaty.(4) Differences between certain national rules governing jurisdiction and enforcement hamper the free movement of persons and the sound operation of the internal market. There are accordingly grounds for enacting provisions to unify the rules of conflict of jurisdiction in matrimonial matters and in matters of parental responsibility so as to simplify the formalities for rapid and automatic recognition and enforcement of judgments.(5) In accordance with the principles of subsidiarity and proportionality as set out in Article 5 of the Treaty, the objectives of this Regulation cannot be sufficiently achieved by the Member States and can therefore be better achieved by the Community. This Regulation does not go beyond what is necessary to achieve those objectives.(6) The Council, by an Act(4) dated 28 May 1998, drew up a Convention on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and recommended it for adoption by the Member States in accordance with their respective constitutional rules. Continuity in the results of the negotiations for conclusion of the Convention should be ensured. The content of this Regulation is substantially taken over from the Convention, but this Regulation contains a number of new provisions not in the Convention in order to secure consistency with certain provisions of the proposed regulation on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters.(7) In order to attain the objective of free movement of judgments in matrimonial matters and in matters of parental responsibility within the Community, it is necessary and appropriate that the cross-border recognition of jurisdiction and judgments in relation to the dissolution of matrimonial ties and to parental responsibility for the children of both spouses be governed by a mandatory, and directly applicable, Community legal instrument.(8) The measures laid down in this Regulation should be consistent and uniform, to enable people to move as widely as possible. Accordingly, it should also apply to nationals of non-member States whose links with the territory of a Member State are sufficiently close, in keeping with the grounds of jurisdiction laid down in the Regulation.(9) The scope of this Regulation should cover civil proceedings and non-judicial proceedings in matrimonial matters in certain States, and exclude purely religious procedures. It should therefore be provided that the reference to "courts" includes all the authorities, judicial or otherwise, with jurisdiction in matrimonial matters.(10) This Regulation should be confined to proceedings relating to divorce, legal separation or marriage annulment. The recognition of divorce and annulment rulings affects only the dissolution of matrimonial ties; despite the fact that they may be interrelated, the Regulation does not affect issues such as the fault of the spouses, property consequences of the marriage, the maintenance obligation or any other ancillary measures.(11) This Regulation covers parental responsibility for children of both spouses on issues that are closely linked to proceedings for divorce, legal separation or marriage annulment.(12) The grounds of jurisdiction accepted in this Regulation are based on the rule that there must be a real link between the party concerned and the Member State exercising jurisdiction; the decision to include certain grounds corresponds to the fact that they exist in different national legal systems and are accepted by the other Member States.(13) One of the risks to be considered in relation to the protection of the children of both spouses in a marital crisis is that one of the parents will take the child to another country. The fundamental interests of the children must therefore be protected, in accordance with, in particular, the Hague Convention of 25 October 1980 on the Civil Aspects of the International Abduction of Children. The lawful habitual residence is accordingly maintained as the grounds of jurisdiction in cases where, because the child has been moved or has not been returned without lawful reason, there has been a de facto change in the habitual residence.(14) This Regulation does not prevent the courts of a Member State from taking provisional, including protective, measures, in urgent cases, with regard to persons or property situated in that State.(15) The word "judgment" refers only to decisions that lead to divorce, legal separation or marriage annulment. Those documents which have been formally drawn up or registered as authentic instruments and are enforceable in one Member State are treated as equivalent to such "judgments".(16) The recognition and enforcement of judgments given in a Member State are based on the principle of mutual trust. The grounds for non-recognition are kept to the minimum required. Those proceedings should incorporate provisions to ensure observance of public policy in the State addressed and to safeguard the rights of the defence and those of the parties, including the individual rights of any child involved, and so as to withhold recognition of irreconcilable judgments.(17) The State addressed should review neither the jurisdiction of the State of origin nor the findings of fact.(18) No procedures may be required for the updating of civil-status documents in one Member State on the basis of a final judgment given in another Member State.(19) The Convention concluded by the Nordic States in 1931 should be capable of application within the limits set by this Regulation.(20) Spain, Italy and Portugal had concluded Concordats before the matters covered by this Regulation were brought within the ambit of the Treaty: It is necessary to ensure that these States do not breach their international commitments in relation to the Holy See.(21) The Member States should remain free to agree among themselves on practical measures for the application of the Regulation as long as no Community measures have been taken to that end.(22) Annexes I to III relating to the courts and redress procedures should be amended by the Commission on the basis of amendments transmitted by the Member State concerned. Amendments to Annexes IV and V should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(23) No later than five years after the date of the entry into force of this Regulation, the Commission is to review its application and propose such amendments as may appear necessary.(24) The United Kingdom and Ireland, in accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community, have given notice of their wish to take part in the adoption and application of this Regulation.(25) Denmark, in accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, is not participating in the adoption of this Regulation, and is therefore not bound by it nor subject to its application,HAS ADOPTED THIS REGULATION:CHAPTER ISCOPEArticle 11. This Regulation shall apply to:(a) civil proceedings relating to divorce, legal separation or marriage annulment;(b) civil proceedings relating to parental responsibility for the children of both spouses on the occasion of the matrimonial proceedings referred to in (a).2. Other proceedings officially recognised in a Member State shall be regarded as equivalent to judicial proceedings. The term "court" shall cover all the authorities with jurisdiction in these matters in the Member States.3. In this Regulation, the term "Member State" shall mean all Member States with the exception of Denmark.CHAPTER IIJURISDICTIONSection 1General provisionsArticle 2Divorce, legal separation and marriage annulment1. In matters relating to divorce, legal separation or marriage annulment, jurisdiction shall lie with the courts of the Member State:(a) in whose territory:- the spouses are habitually resident, or- the spouses were last habitually resident, in so far as one of them still resides there, or- the respondent is habitually resident, or- in the event of a joint application, either of the spouses is habitually resident, or- the applicant is habitually resident if he or she resided there for at least a year immediately before the application was made, or- the applicant is habitually resident if he or she resided there for at least six months immediately before the application was made and is either a national of the Member State in question or, in the case of the United Kingdom and Ireland, has his "domicile" there;(b) of the nationality of both spouses or, in the case of the United Kingdom and Ireland, of the "domicile" of both spouses.2. For the purpose of this Regulation, "domicile" shall have the same meaning as it has under the legal systems of the United Kingdom and Ireland.Article 3Parental responsibility1. The Courts of a Member State exercising jurisdiction by virtue of Article 2 on an application for divorce, legal separation or marriage annulment shall have jurisdiction in a matter relating to parental responsibility over a child of both spouses where the child is habitually resident in that Member State.2. Where the child is not habitually resident in the Member State referred to in paragraph 1, the courts of that State shall have jurisdiction in such a matter if the child is habitually resident in one of the Member States and:(a) at least one of the spouses has parental responsibility in relation to the child;and(b) the jurisdiction of the courts has been accepted by the spouses and is in the best interests of the child.3. The jurisdiction conferred by paragraphs 1 and 2 shall cease as soon as:(a) the judgment allowing or refusing the application for divorce, legal separation or marriage annulment has become final;or(b) in those cases where proceedings in relation to parental responsibility are still pending on the date referred to in (a), a judgment in these proceedings has become final;or(c) the proceedings referred to in (a) and (b) have come to an end for another reason.Article 4Child abductionThe courts with jurisdiction within the meaning of Article 3 shall exercise their jurisdiction in conformity with the Hague Convention of 25 October 1980 on the Civil Aspects of International Child Abduction, and in particular Articles 3 and 16 thereof.Article 5CounterclaimThe court in which proceedings are pending on the basis of Articles 2 to 4 shall also have jurisdiction to examine a counterclaim, in so far as the latter comes within the scope of this Regulation.Article 6Conversion of legal separation into divorceWithout prejudice to Article 2, a court of a Member State which has given a judgment on a legal separation shall also have jurisdiction for converting that judgment into a divorce, if the law of that Member State so provides.Article 7Exclusive nature of jurisdiction under Articles 2 to 6A spouse who:(a) is habitually resident in the territory of a Member State;or(b) is a national of a Member State, or, in the case of the United Kingdom and Ireland, has his or her "domicile" in the territory of one of the latter Member States,may be sued in another Member State only in accordance with Articles 2 to 6.Article 8Residual jurisdiction1. Where no court of a Member State has jurisdiction pursuant to Articles 2 to 6, jurisdiction shall be determined, in each Member State, by the laws of that State.2. As against a respondent who is not habitually resident and is not either a national of a Member State or, in the case of the United Kingdom and Ireland, does not have his "domicile" within the territory of one of the latter Member States, any national of a Member State who is habitually resident within the territory of another Member State may, like the nationals of that State, avail himself of the rules of jurisdiction applicable in that State.Section 2Examination as to jurisdiction and admissibilityArticle 9Examination as to jurisdictionWhere a court of a Member State is seised of a case over which it has no jurisdiction under this Regulation and over which a court of another Member State has jurisdiction by virtue of this Regulation, it shall declare of its own motion that it has no jurisdiction.Article 10Examination as to admissibility1. Where a respondent habitually resident in a State other than the Member State where the action was brought does not enter an appearance, the court with jurisdiction shall stay the proceedings so long as it is not shown that the respondent has been able to receive the document instituting the proceedings or an equivalent document in sufficient time to enable him to arrange for his defence, or that all necessary steps have been taken to this end.2. Article 19 of Council Regulation (EC) No 1348/2000 of 29 May 2000 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters(6), shall apply instead of the provisions of paragraph 1 of this Article if the document instituting the proceedings or an equivalent document had to be transmitted from one Member State to another pursuant to that Regulation.3. Where the provisions of Council Regulation (EC) No 1348/2000 are not applicable, Article 15 of the Hague Convention of 15 November 1965 on the service abroad of judicial and extrajudicial documents in civil or commercial matters shall apply if the document instituting the proceedings or an equivalent document had to be transmitted abroad pursuant to that Convention.Section 3Lis pendens and dependent actionsArticle 111. Where proceedings involving the same cause of action and between the same parties are brought before courts of different Member States, the court second seised shall of its own motion stay its proceedings until such time as the jurisdiction of the court first seised is established.2. Where proceedings for divorce, legal separation or marriage annulment not involving the same cause of action and between the same parties are brought before courts of different Member States, the court second seised shall of its own motion stay its proceedings until such time as the jurisdiction of the court first seised is established.3. Where the jurisdiction of the court first seised is established, the court second seised shall decline jurisdiction in favour of that court.In that case, the party who brought the relevant action before the court second seised may bring that action before the court first seised.4. For the purposes of this Article, a court shall be deemed to be seised:(a) at the time when the document instituting the proceedings or an equivalent document is lodged with the court, provided that the applicant has not subsequently failed to take the steps he was required to take to have service effected on the respondent;or(b) if the document has to be served before being lodged with the court, at the time when it is received by the authority responsible for service, provided that the applicant has not subsequently failed to take the steps he was required to take to have the document lodged with the court.Section 4Provisional, including protective, measuresArticle 12In urgent cases, the provisions of this Regulation shall not prevent the courts of a Member State from taking such provisional, including protective, measures in respect of persons or assets in that State as may be available under the law of that Member State, even if, under this Regulation, the court of another Member State has jurisdiction as to the substance of the matter.CHAPTER IIIRECOGNITION AND ENFORCEMENTArticle 13Meaning of "judgment"1. For the purposes of this Regulation, "judgment" means a divorce, legal separation or marriage annulment pronounced by a court of a Member State, as well as a judgment relating to the parental responsibility of the spouses given on the occasion of such matrimonial proceedings, whatever the judgment may be called, including a decree, order or decision.2. The provisions of this chapter shall also apply to the determination of the amount of costs and expenses of proceedings under this Regulation and to the enforcement of any order concerning such costs and expenses.3. For the purposes of implementing this Regulation, documents which have been formally drawn up or registered as authentic instruments and are enforceable in one Member State and also settlements which have been approved by a court in the course of proceedings and are enforceable in the Member State in which they were concluded shall be recognised and declared enforceable under the same conditions as the judgments referred to in paragraph 1.Section 1RecognitionArticle 14Recognition of a judgment1. A judgment given in a Member State shall be recognised in the other Member States without any special procedure being required.2. In particular, and without prejudice to paragraph 3, no special procedure shall be required for up-dating the civil-status records of a Member State on the basis of a judgment relating to divorce, legal separation or marriage annulment given in another member State, and against which no further appeal lies under the law of that Member State.3. Any interested party may, in accordance with the procedures provided for in Sections 2 and 3 of this Chapter, apply for a decision that the judgment be or not be recognised.4. Where the recognition of a judgment is raised as an incidental question in a court of a Member State, that court may determine that issue.Article 15Grounds of non-recognition1. A judgment relating to a divorce, legal separation or marriage annulment shall not be recognised:(a) if such recognition is manifestly contrary to the public policy of the Member State in which recognition is sought;(b) where it was given in default of appearance, if the respondent was not served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable the respondent to arrange for his or her defence unless it is determined that the respondent has accepted the judgment unequivocally;(c) if it is irreconcilable with a judgment given in proceedings between the same parties in the Member State in which recognition is sought;or(d) if it is irreconcilable with an earlier judgment given in another Member State or in a non-member State between the same parties, provided that the earlier judgment fulfils the conditions necessary for its recognition in the Member State in which recognition is sought.2. A judgment relating to the parental responsibility of the spouses given on the occasion of matrimonial proceedings as referred to in Article 13 shall not be recognised:(a) if such recognition is manifestly contrary to the public policy of the Member State in which recognition is sought taking into account the best interests of the child;(b) if it was given, except in case of urgency, without the child having been given an opportunity to be heard, in violation of fundamental principles of procedure of the Member State in which recognition is sought;(c) where it was given in default of appearance if the person in default was not served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable that person to arrange for his or her defence unless it is determined that such person has accepted the judgment unequivocally;(d) on the request of any person claiming that the judgment infringes his or her parental responsibility, if it was given without such person having been given an opportunity to be heard;(e) if it is irreconcilable with a later judgment relating to parental responsibility given in the Member State in which recognition is sought;or(f) if it is irreconcilable with a later judgment relating to parental responsibility given in another Member State or in the non-member State of the habitual residence of the child provided that the later judgment fulfils the conditions necessary for its recognition in the Member State in which recognition is sought.Article 16Agreement with third StatesA court of a Member State may, on the basis of an agreement on the recognition and enforcement of judgments, not recognise a judgment given in another Member State where, in cases provided for in Article 8, the judgment could only be founded on grounds of jurisdiction other than those specified in Articles 2 to 7.Article 17Prohibition of review of jurisdiction of court of originThe jurisdiction of the court of the Member State of origin may not be reviewed. The test of public policy referred to in Article 15(1)(a) and (2)(a) may not be applied to the rules relating to jurisdiction set out in Articles 2 to 8.Article 18Differences in applicable lawThe recognition of a judgment relating to a divorce, legal separation or a marriage annulment may not be refused because the law of the Member State in which such recognition is sought would not allow divorce, legal separation or marriage annulment on the same facts.Article 19Non-review as to substanceUnder no circumstances may a judgment be reviewed as to its substance.Article 20Stay of proceedings1. A court of a Member State in which recognition is sought of a judgment given in another Member State may stay the proceedings if an ordinary appeal against the judgment has been lodged.2. A court of a Member State in which recognition is sought of a judgment given in Ireland or the United Kingdom may stay the proceedings if enforcement is suspended in the Member State of origin by reason of an appeal.Section 2EnforcementArticle 21Enforceable judgments1. A judgment on the exercise of parental responsibility in respect of a child of both parties given in a Member State which is enforceable in that Member State and has been served shall be enforced in another Member State when, on the application of any interested party, it has been declared enforceable there.2. However, in the United Kingdom, such a judgment shall be enforced in England and Wales, in Scotland or in Northern Ireland when, on the application of any interested party, it has been registered for enforcement in that part of the United Kingdom.Article 22Jurisdiction of local courts1. An application for a declaration of enforceability shall be submitted to the court appearing in the list in Annex I.2. The local jurisdiction shall be determined by reference to the place of the habitual residence of the person against whom enforcement is sought or by reference to the habitual residence of any child to whom the application relates.Where neither of the places referred to in the first subparagraph can be found in the Member State where enforcement is sought, the local jurisdiction shall be determined by reference to the place of enforcement.3. In relation to procedures referred to in Article 14(3), the local jurisdiction shall be determined by the internal law of the Member State in which proceedings for recognition or non-recognition are brought.Article 23Procedure for enforcement1. The procedure for making the application shall be governed by the law of the Member State in which enforcement is sought.2. The applicant must give an address for service within the area of jurisdiction of the court applied to. However, if the law of the Member State in which enforcement is sought does not provide for the furnishing of such an address, the applicant shall appoint a representative ad litem.3. The documents referred to in Articles 32 and 33 shall be attached to the application.Article 24Decision of the court1. The court applied to shall give its decision without delay. The person against whom enforcement is sought shall not at this stage of the proceedings be entitled to make any submissions on the application.2. The application may be refused only for one of the reasons specified in Articles 15, 16 and 17.3. Under no circumstances may a judgment be reviewed as to its substance.Article 25Notice of the decisionThe appropriate officer of the court shall without delay bring to the notice of the applicant the decision given on the application in accordance with the procedure laid down by the law of the Member State in which enforcement is sought.Article 26Appeal against the enforcement decision1. The decision on the application for a declaration of enforceability may be appealed against by either party.2. The appeal shall be lodged with the court appearing in the list in Annex II3. The appeal shall be dealt with in accordance with the rules governing procedure in contradictory matters.4. If the appeal is brought by the applicant for a declaration of enforceability, the party against whom enforcement is sought shall be summoned to appear before the appellate court. If such person fails to appear, the provisions of Article 10 shall apply.5. An appeal against a declaration of enforceability must be lodged within one month of service thereof. If the party against whom enforcement is sought is habitually resident in a Member State other than that in which the declaration of enforceability was given, the time for appealing shall be two months and shall run from the date of service, either on him or at his residence. No extension of time may be granted on account of distance.Article 27Courts of appeal and means of contestThe judgment given on appeal may be contested only by the proceedings referred to in Annex III.Article 28Stay of proceedings1. The court with which the appeal is lodged under Articles 26 or 27 may, on the application of the party against whom enforcement is sought, stay the proceedings if an ordinary appeal has been lodged in the Member State of origin or if the time for such appeal has not yet expired. In the latter case, the court may specify the time within which an appeal is to be lodged.2. Where the judgment was given in Ireland or the United Kingdom, any form of appeal available in the Member State of origin shall be treated as an ordinary appeal for the purposes of paragraph 1.Article 29Partial enforcement1. Where a judgment has been given in respect of several matters and enforcement cannot be authorised for all of them, the court shall authorise enforcement for one or more of them.2. An applicant may request partial enforcement of a judgment.Article 30Legal aidAn applicant who, in the Member State of origin, has benefited from complete or partial legal aid or exemption from costs or expenses shall be entitled, in the procedures provided for in Articles 22 to 25, to benefit from the most favourable legal aid or the most extensive exemption from costs and expenses provided for by the law of the Member State addressed.Article 31Security, bond or depositNo security, bond or deposit, however described, shall be required of a party who in one Member State applies for enforcement of a judgment given in another Member State on the following grounds:(a) that he or she is not habitually resident in the Member State in which enforcement is sought; or(b) that he or she is either a foreign national or, where enforcement is sought in either the United Kingdom or Ireland, does not have his or her "domicile" in either of those Member States.Section 3Common provisionsArticle 32Documents1. A party seeking or contesting recognition or applying for a declaration of enforceability shall produce:(a) a copy of the judgment which satisfies the conditions necessary to establish its authenticity;and(b) a certificate referred to in Article 33.2. In addition, in the case of a judgment given in default, the party seeking recognition or applying for a declaration of enforceability shall produce:(a) the original or certified true copy of the document which establishes that the defaulting party was served with the document instituting the proceedings or with an equivalent document;or(b) any document indicating that the defendant has accepted the judgment unequivocally.Article 33Other documentsThe competent court or authority of a Member State where a judgment was given shall issue, at the request of any interested party, a certificate using the standard form in Annex IV (judgments in matrimonial matters) or Annex V (judgments on parental responsibility).Article 34Absence of documents1. If the documents specified in Article 32(1)(b) or (2) are not produced, the court may specify a time for their production, accept equivalent documents or, if it considers that it has sufficient information before it, dispense with their production.2. If the Court so requires, a translation of such documents shall be furnished. The translation shall be certified by a person qualified to do so in one of the Member States.Article 35Legalisation or other similar formalityNo legalisation or other similar formality shall be required in respect of the documents referred to in Articles 32, 33 and 34(2) or in respect of a document appointing a representative ad litem.CHAPTER IVGENERAL PROVISIONSArticle 36Relation with other instruments1. Subject to the provisions of Articles 38, 42 and paragraph 2 of this Article, this Regulation shall, for the Member States, supersede conventions existing at the time of entry into force of this Regulation which have been concluded between two or more Member States and relate to matters governed by this Regulation.(2) (a) Finland and Sweden shall have the option of declaring that the Convention of 6 February 1931 between Denmark, Finland, Iceland, Norway and Sweden comprising international private law provisions on marriage, adoption and guardianship, together with the Final Protocol thereto, will apply, in whole or in part, in their mutual relations, in place of the rules of this Regulation. Such declarations shall be annexed to this Regulation and published in the Official Journal of the European Communities. They may be withdrawn, in whole or in part, at any moment by the said Member States(7).(b) The principle of non-discrimination on the grounds of nationality between citizens of the Union shall be respected.(c) The rules of jurisdiction in any future agreement to be concluded between the Member States referred to in subparagraph (a) which relate to matters governed by this Regulation shall be in line with those laid down in this Regulation.(d) Judgments handed down in any of the Nordic States which have made the declaration provided for in subparagraph (a) under a forum of jurisdiction corresponding to one of those laid down in Chapter II, shall be recognised and enforced in the other Member States under the rules laid down in Chapter III.3. Member States shall send to the Commission:(a) a copy of the agreements and uniform laws implementing these agreements referred to in paragraphs 2(a) and (c);(b) any denunciations of, or amendments to, those agreements or uniform laws.Article 37Relations with certain multilateral conventionsIn relations between Member States, this Regulation shall take precedence over the following Conventions in so far as they concern matters governed by this Regulation:- the Hague Convention of 5 October 1961 concerning the Powers of Authorities and the Law Applicable in respect of the Protection of Minors,- the Luxembourg Convention of 8 September 1967 on the Recognition of Decisions Relating to the Validity of Marriages,- the Hague Convention of 1 June 1970 on the Recognition of Divorces and Legal Separations,- the European Convention of 20 May 1980 on Recognition and Enforcement of Decisions concerning Custody of Children and on Restoration of Custody of Children,- the Hague Convention of 19 October 1996 on Jurisdiction, Applicable law, Recognition, Enforcement and Cooperation in Respect of Parental Responsibility and Measures for the Protection of Children, provided that the child concerned is habitually resident in a Member State.Article 38Extent of effects1. The agreements and conventions referred to in Articles 36(1) and 37 shall continue to have effect in relation to matters to which this Regulation does not apply.2. They shall continue to have effect in respect of judgments given and documents formally drawn up or registered as authentic before the entry into force of this Regulation.Article 39Agreements between Member States1. Two or more Member States may conclude agreements or arrangements to amplify this Regulation or to facilitate its application.Member States shall send to the Commission:(a) a copy of the draft agreements;and(b) any denunciations of, or amendments to, these agreements.2. In no circumstances may the agreements or arrangements derogate from Chapters II or III.Article 40Treaties with the Holy See1. This Regulation shall apply without prejudice to the International Treaty (Concordat) between the Holy See and Portugal, signed at the Vatican City on 7 May 1940.2. Any decision as to the invalidity of a marriage taken under the Treaty referred to in paragraph 1 shall be recognised in the Member States on the conditions laid down in Chapter III.3. The provisions laid down in paragraphs 1 and 2 shall also apply to the following international treaties (Concordats) with the Holy See:(a) Concordato lateranense of 11 February 1929 between Italy and the Holy See, modified by the agreement, with additional Protocol signed in Rome on 18 February 1984;(b) Agreement between the Holy See and Spain on legal affairs of 3 January 1979.4. Recognition of the decisions provided for in paragraph 2 may, in Italy or in Spain, be subject to the same procedures and the same checks as are applicable to decisions of the ecclesiastical courts handed down in accordance with the international treaties concluded with the Holy See referred to in paragraph 3.5. Member States shall send to the Commission:(a) a copy of the Treaties referred to in paragraphs 1 and 3;(b) any denunciations of or amendments to those Treaties.Article 41Member States with two or more legal systemsWith regard to a Member State in which two or more systems of law or sets of rules concerning matters governed by this Regulation apply in different territorial units:(a) any reference to habitual residence in that Member State shall refer to habitual residence in a territorial unit;(b) any reference to nationality, or in the case of the United Kingdom "domicile", shall refer to the territorial unit designated by the law of that State;(c) any reference to the authority of a Member State having received an application for divorce or legal separation or for marriage annulment shall refer to the authority of a territorial unit which has received such an application;(d) any reference to the rules of the requested Member State shall refer to the rules of the territorial unit in which jurisdiction, recognition or enforcement is invoked.CHAPTER VTRANSITIONAL PROVISIONSArticle 421. The provisions of this Regulation shall apply only to legal proceedings instituted, to documents formally drawn up or registered as authentic instruments and to settlements which have been approved by a court in the course of proceedings after its entry into force.2. Judgments given after the date of entry into force of this Regulation in proceedings instituted before that date shall be recognised and enforced in accordance with the provisions of Chapter III if jurisdiction was founded on rules which accorded with those provided for either in Chapter II of this Regulation or in a convention concluded between the Member State of origin and the Member State addressed which was in force when the proceedings were instituted.CHAPTER VIFINAL PROVISIONSArticle 43ReviewNo later than 1 March 2006, and every five years thereafter, the Commission shall present to the European Parliament, the Council and the Economic and Social Committee a report on the application of this Regulation, and in particular Articles 36, 39 and 40(2) thereof. The report shall be accompanied if need be by proposals for adaptations.Article 44Amendment to lists of courts and redress procedures1. Member States shall notify the Commission of the texts amending the lists of courts and redress procedures set out in Annexes I to III. The Commission shall adapt the Annexes concerned accordingly.2. The updating or making of technical amendments to the standard forms set out in Annexes IV and V shall be adopted in accordance with the advisory procedure set out in Article 45(2).Article 451. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468 EC shall apply.3. The committee shall adopt its rules of procedure.Article 46Entry into forceThis Regulation shall enter into force on 1 March 2001This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 29 May 2000.For the CouncilThe PresidentA. Costa(1) OJ C 247, 31.8.1999, p. 1.(2) Opinion delivered on 17 November 1999 (not yet published in the Official Journal).(3) OJ C 368, 20.12.1999, p. 23.(4) OJ C 221, 16.7.1998; p. 1. On the same day as the Convention was drawn up, the Council took note of the explanatory report to the Convention, as prepared by Prof. AlegrÃ ­a BorrÃ ¡s. This explanatory report is set out on page 27 of the aforementioned Official Journal.(5) OJ L 184, 17.7.1999, p. 23.(6) See p. 37 of this Official Journal.(7) None of these Member States made this statement when the Regulation was adopted.ANNEX IThe applications provided for by Article 22 shall be submitted to the following courts:- in Belgium, the "tribunal de premiÃ ¨re instance"/"rechtbank van eerste aanleg"/"erstinstanzliches Gericht",- in Germany:- in the district of the "Kammergericht" (Berlin), the "Familiengericht Pankow/Weissensee",- in the districts of the remaining "Oberlandesgerichte" to the "Familiengericht" located at the seat of the respective "Oberlandesgericht"- in Greece, the "Ã Ã ¿Ã ½Ã ¿Ã ¼Ã µÃ »Ã ­Ã  Ã Ã Ã Ã Ã ¿Ã ´Ã ¹Ã ºÃ µÃ ¯Ã ¿",- in Spain, the "Juzgado de Primera Instancia",- in France, the presiding Judge of the "tribunal de grande instance",- in Ireland, the High Court,- in Italy, the "Corte d'apello",- in Luxembourg, the presiding Judge of the "Tribunal d'arrondissement",- in the Netherlands, the presiding Judge of the "arrondissementsrechtbank",- in Austria, the "Bezirksgericht",- in Portugal, the "Tribunal de Comarca" or "Tribunal de Familia",- in Finland, the "kÃ ¤rÃ ¤jÃ ¤oikeus"/"tingsrÃ ¤tt",- in Sweden, the "Svea hovrÃ ¤tt",- in the United Kingdom:(a) in England and Wales, the High Court of Justice;(b) in Scotland, the Court of Session;(c) in Northern Ireland, the High Court of Justice;(d) in Gibraltar, the Supreme Court.ANNEX IIThe appeal provided for by Article 26 shall be lodged with the courts listed below:- in Belgium:(a) a person applying for a declaration of enforceability may lodge an appeal with the "cour d'appel" or the "hof van beroep";(b) the person against whom enforcement is sought may lodge opposition with the "tribunal de premiÃ ¨re instance"/"rechtbank van eerste aanleg"/"erstinstanzliches Gericht",- in Germany, the "Oberlandesgericht",- in Greece, the "Ã Ã Ã µÃ Ã µÃ ¯Ã ¿",- in Spain, the "Audiencia Provincial",- in France, the "Cour d'appel",- in Ireland, the High Court,- in Italy, the "Corte d'appello",- Luxembourg, the "Cour d'appel",- in the Netherlands:(a) if the applicant or the respondent who has appeared lodges the appeal: with the "gerechtshof";(b) if the respondent who has been granted leave not to appear lodges the appeal: with the "arrondissementsrechtbank",- in Austria, the "Bezirksgericht",- in Portugal, the "Tribunal da RelaÃ §Ã £o",- in Finland, the "hovioikeus"/"hovrÃ ¤tt",- in Sweden, the "Svea hovrÃ ¤tt",- in the United Kingdom:(a) in England and Wales, the High Court of Justice;(b) in Scotland, the Court of Session;(c) in Northern Ireland, the High Court of Justice;(d) in Gibraltar, the Court of Appeal.ANNEX IIIThe appeals provided for by Article 27 may be brought only:- in Belgium, Greece, Spain, France, Italy, Luxembourg and in the Netherlands, by an appeal in cassation,- in Germany, by a "Rechtsbeschwerde",- in Ireland, by an appeal on a point of law to the Supreme Court,- in Austria, by a "Revisionsrekurs",- in Portugal, by a "recurso restrito Ã matÃ ©ria de direito",- in Finland, by an appeal to "korkein oikeus"/"hÃ ¶gsta domstolen",- in Sweden, by an appeal to the "HÃ ¶gsta domstolen",- in the United Kingdom, by a single further appeal on a point of law.ANNEX IV>PIC FILE= "L_2000160EN.003302.EPS">>PIC FILE= "L_2000160EN.003401.EPS">ANNEX V>PIC FILE= "L_2000160EN.003502.EPS">>PIC FILE= "L_2000160EN.003601.EPS">